EXHIBIT 23.01 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (NoNos. 333-166173, 033-46124, 333-25129, and 333-78879) of General Employment Enterprises, Inc. (“GEE”) of our report dated March 29, 2013, relating to the consolidated financial statements ofGEE, which appears in the Form 10-K of GEE for the years ended September 30, 2012 and 2011. /s/ FRIEDMAN LLP New York, New York March 29, 2013
